Citation Nr: 1031474	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  06-11 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for coronary atherosclerotic 
heart disease, status post myocardial infarction, and obstructed 
arterial disease of the lower extremities with claudication, 
including as secondary to service-connected posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from April 1967 through September 
1975.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The Board remanded this matter in August 2008 
to address the Veteran's request for a hearing; in October 2008, 
the Veteran submitted a statement indicating that he no longer 
wished for a hearing.  The Board again Remanded the claim in 
February 2009.  In March 2010, the Board sought advisory medical 
opinion from the Veterans Health Administration.  

Following the notice of the advisory medical opinion from the 
Veterans Health Administration to the Veteran, the Veteran 
requested that the claim be Remanded to the agency of original 
jurisdiction (AOJ) for review.  However, in light of the 
favorable VHA opinion, the Board's decision below is favorable to 
the Veteran and it would be adverse to the Veteran's interest to 
Remand the claim to the AOJ.  


FINDING OF FACT

Resolving doubt in the Veteran's favor, coronary atherosclerotic 
heart disease, status post myocardial infarction, and obstructed 
arterial disease of the lower extremities with claudication, are 
etiologically related to or aggravated by tobacco use which is 
secondary to or aggravated by service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for coronary atherosclerotic 
heart disease, status post myocardial infarction, and for 
obstructed arterial disease of the lower extremities with 
claudication, as etiologically related to or aggravated by the 
Veteran's tobacco use secondary to or aggravated by service-
connected PTSD, are met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.309 (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the Board's decision to grant the Veteran's claim, a 
discussion of VA's duties to notify and assist the Veteran as to 
the claim on appeal is unnecessary.

Applicable Law 

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting injury 
aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for certain chronic diseases, such 
as arthritis, when such disease is manifested to a compensable 
degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

That an injury or event occurred in service alone is not enough.  
There must be chronic disability resulting from that injury or 
event.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection can also be found for 
any disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical evidence, 
or lay testimony in some cases, that the injury or disease was 
incurred or aggravated during service, and (3) medical evidence 
of a nexus between the current disability and the in-service 
injury or disease. See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007); see also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

38 U.S.C.A. § 1103 precludes service connection of a death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a Veteran 
during the Veteran's service.  However, the plain language of the 
statute and regulation do not bar a finding of secondary service 
connection for a disability related to the Veteran's use of 
tobacco products after the Veteran's service, where that 
disability is proximately due to a service-connected disability 
that is not service connected on the basis of being attributable 
to the Veteran's use of tobacco products during service.  
VAOPGCPREC 6-2003.

With regard to a claim for secondary service connection, 
section 3.310(a) of title 38, Code of Federal Regulations, 
provides that "disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected."  There may however be more than one action that has 
an effect in bringing about a harm.  When there are potentially 
multiple causes of a harm, an action is considered to be a 
proximate cause of the harm if it is a substantial factor in 
bringing about the harm and the harm would not have occurred but 
for the action.  Id.  

The questions that adjudicators must resolve with regard to a 
claim for service connection for a tobacco-related disability 
alleged to be secondary to a disability not service connected on 
the basis of being attributable to the Veteran's use of tobacco 
products during service are:  (1) whether the service-connected 
disability caused the Veteran to use tobacco products after 
service; (2) if so, whether the use of tobacco products as a 
result of the service-connected disability was a substantial 
factor in causing a secondary disability; and (3) whether the 
secondary disability would not have occurred but for the use of 
tobacco products caused by the service-connected disability.  

If these questions are answered in the affirmative, the secondary 
disability may be service connected.  See also Allen v. Principi, 
237 F.3d 1368 (Fed. Cir. 2001).  Compensation may be awarded only 
"where there is clear medical evidence establishing that alcohol 
or drug abuse is caused by a Veteran's primary service-connected 
disability, and where the alcohol or drug abuse disability is not 
due to willful wrongdoing."  Allen, 237 F. 3d at 1381.  

In this case, a private physician, ATMcD, MD, submitted a 
February 2004 statement indicating that the Veteran's smoking 
contributed significantly to the Veteran's cardiovascular 
diseases, and that the Veteran felt his smoking was a 
manifestation of his PTSD.  In an August 2004 statement, Dr. McD 
indicated that the Veteran's PTSD played a "large role" in his 
continued use of tobacco.  Dr. McD also noted that, although 
atherosclerotic cardiovascular disease resulted from an interplay 
of factors, there would be no controversy with a statement that 
the Veteran's tobacco use contributed to the development of 
atherosclerotic heart disease.  Private clinical records from Dr. 
McD noted the numerous attempts to get the Veteran to stop 
smoking, but the Veteran continued to smoke.  Dr. McD reiterated 
these statements in a January 2005 letter,

In an April 2009 VA examination report, the examiner opined that 
the Veteran's PTSD contributed to the maintenance of his 
addiction, but that PTSD does not cause nicotine addiction.  The 
examiner opined that smoking was a personal choice.  In an 
addendum dated in April 2009, the examiner stated that, although 
nicotine dependence was a psychiatric disorder, the choice to 
smoke was a behavioral choice, not a psychiatric one, and noted 
that the health risks of smoking were well-known.

The VHA reviewer who provided an April 2010 opinion stated that 
there was at least a 50 percent probability that the Veteran's 
cardiovascular disorders, especially the peripheral vascular 
disease, would not have occurred with the Veteran's use of 
tobacco products.  The reviewer further stated that cigarette 
smoking was the strongest risk factor for peripheral vascular 
disease, and an "important" risk factor for coronary artery 
disease and other types of atherosclerotic disease.

The evidence establishes that the Veteran's private treating 
physician determined that the Veteran's inability to stop 
smoking, especially after his health problems were diagnosed and 
many efforts had been made to get the Veteran to stop smoking, 
was due to his PTSD.  The VA examiner who conducted the April 
2009 opinion expressed an opinion that the Veteran's PTSD did not 
cause him to start smoking, but did not express an opinion, 
favorable or unfavorable, as to the contention that service-
connected PTSD was a substantial factor in the Veteran's 
continuation of his use of tobacco or aggravated his use of 
tobacco.  Thus, the preponderance of the evidence establishes 
that the Veteran's continued use of tobacco products was probably 
a result of, and proximately due to, or aggravated by, his PTSD.  
Whether the statute is a bar to service connection based on such 
a proximate causation linkage is a rather novel question, but the 
Board interprets the definition outlined in VAOPGCPREC 6-2003 as 
including the causation established in this case.  

The medical evidence establishes that the Veteran's use of 
tobacco products was a substantial factor in causing at least 
peripheral vascular cardiovascular disease, since the VHA opinion 
states that use of cigarettes is the strongest risk factor for 
peripheral vascular disease.  The VHA reviewer further opined 
that there was at least a 50 percent probability that the 
Veteran's other diagnosed cardiovascular disorders would not have 
occurred but for the use of tobacco products.  

Resolving any doubt as to the interpretation of the evidence in 
the Veteran's favor, the medical evidence of record establishes 
that the Veteran's coronary atherosclerotic heart disease, status 
post myocardial infarction, and obstructed arterial disease of 
the lower extremities with claudication, are etiologically 
related to or aggravated by the Veteran's tobacco use which is 
secondary to or aggravated by service-connected PTSD.  The 
criteria for service connection for coronary atherosclerotic 
heart disease, status post myocardial infarction, and obstructed 
arterial disease of the lower extremities with claudication are 
met.  


ORDER

The appeal for service connection for service connection for 
coronary atherosclerotic heart disease, status post myocardial 
infarction, and obstructed arterial disease of the lower 
extremities with claudication, as secondary to or aggravated by 
service-connected PTSD, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


